ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                         )
                                                    )
Northrop Grumman Corporation                        )   ASBCA No. 60198
                                                    )
Under Contract No. F04701-02-C-0009 et al.          )

APPEARANCE FOR THE APPELLANT:                           Stephen J. McBrady, Esq.
                                                         Crowell & Moring LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Robert L. Duecaster, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 12 July 2016



                                                 MARK N. STEMPLE
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60198, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals